Citation Nr: 0806903	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-28 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for bilateral 
peripheral neuropathy, to include as secondary to type II 
diabetes mellitus.

3.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to type II diabetes 
mellitus.

4.  Entitlement to service connection for a facial scar.

5.  Entitlement to service connection for fungal infection of 
the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
January 1967.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The Board notes that the issues of service connection for 
peripheral neuropathy and erectile dysfunction were 
adjudicated as part of the claim for service connection for 
type II diabetes mellitus.  In light of the Board's decision 
to grant service connection for type II diabetes mellitus, 
and because peripheral neuropathy and erectile dysfunction 
are separate and distinct disabilities, although known to be 
complications of diabetes mellitus, the Board has rephrased 
the issues on the title page to better reflect the claims on 
appeal.   The issues of entitlement to service connection for 
bilateral peripheral neuropathy and erectile dysfunction are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran was physically present in Vietnam in 1966 
while on active duty, and is presumed to have been exposed to 
herbicidal agents.

2.  The competent medical evidence for and against the 
veteran's claim is at least in relative equipoise on the 
question of whether he currently has a diagnosed disability 
of type II diabetes mellitus.

3.  The veteran's pre-existing one inch scar over the left 
eye lid was noted at service entrance. 

4.  The veteran did not engage in combat with the enemy 
during service.

5.  The veteran's pre-existing scar over the left eye lid did 
not permanently increase in severity during active duty 
service.

6.  The competent medical evidence relates the veteran's 
chronic bilateral tinea pedis to in-service foot infections.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus is presumed to have been 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007). 

2.  The veteran's facial scar existed prior to his entry into 
military service, and was not aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 1154(b), 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306(b) (2007).

3.  Fungal infection of the feet (tinea pedis) was incurred 
in service.  38 U.S.C.A.  §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Legal Authority

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A veteran who had active military, naval, or air service in 
the Republic of Vietnam during the period from January 9, 
1962 to May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during that service.  38 U.S.C.A. § 
1116(a)(1).  If such a veteran develops diabetes mellitus 
Type II, that disease is considered to have been incurred in 
service.  38 U.S.C.A. § 1116.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  

Medical evidence  is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5  Vet. App. 91, 93 (1993). 
The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

A.  Type II Diabetes Mellitus

Following the June 2006 Board Remand, the veteran's personnel 
records were associated with the claims file.  The records 
noted that he was in DaNang, Vietnam in 1966.  Accordingly, 
this claim is not affected by the Haas v. Nicholson, 20 Vet. 
App. 257 (2006), stay.  Additionally, the Board finds that 
the veteran served in Vietnam and is, therefore, presumed to 
have been exposed to herbicide agents.  
38 U.S.C.A. § 1116(a)(1).  

The remaining question is whether the veteran has a currently 
diagnosed disability of type II diabetes mellitus.  On this 
question, the competent medical evidence for and against the 
veteran's claim is at least in relative equipoise on the 
question of whether he currently has a diagnosed disability 
of type II diabetes mellitus.  A January 2003 VA clinic 
record noted a diagnosis of type II diabetes mellitus; 
however, based on two normal readings of postprandial 
glucose, the June 2007 VA examiner stated that he could not 
say whether the veteran had type II diabetes mellitus.  
Resolving all doubt in favor of the veteran, the Board finds 
that the veteran currently has a diagnosed disability of type 
II diabetes mellitus.  For these reasons, service connection 
for type II diabetes mellitus, as presumed to have been 
incurred in service based on exposure to herbicides in 
Vietnam, is granted.  
38 U.S.C.A. § 1116.  

B.  Facial Scar, Secondary to Shrapnel Wound

The veteran asserts that he received a scar on his face from 
shrapnel as a result of being attacked by the enemy during 
service.  Service medical records show that, at the February 
1963 entrance examination, the veteran's pre-existing one 
inch scar over the left eye lid was "noted."  The veteran 
also reported at service entrance a history of pre-service 
fracture of the nose ("broken nose") in 1955.  Because a 
scar over the left eye lid was "noted" at the time of the 
February 1963 service entrance examination, the veteran is 
not entitled to the presumption of sound condition.  
38 U.S.C.A. § 1111. 

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
§ 3.306(a).  A flare-up of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Davis v. Principi, No. 01-
7029 (Fed. Cir. Jan. 11, 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 296-7 (1991). 

Evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996). 

On the question of whether there was any increase in severity 
of preexisting scar over the left eye lid during service, the 
competent medical evidence does not demonstrate worsening of 
pre-existing scar over the left eye lid during service.  The 
service medical records do not note any treatment for a 
facial injury, and are negative for evidence of traumatic 
injury or scarring to the face during service.  The December 
1966 service separation examination noted a "Normal" 
evaluation for the face, and the only identified body mark 
was a tattoo on the left upper arm.  The post-service medical 
records do not note the presence of a facial scar.  As 
additional evidence that the pre-existing facial scar, which 
was visible enough to be noted at service entrance, did not 
undergo a permanent worsening in service, recent VA treatment 
records and examination reports do not even note the presence 
of a facial scar.  

The Board has also considered the veteran's recent statements 
alleging facial injury in service that caused a scar, but 
finds that the veteran's recent assertions of such in-service 
injury is outweighed by the service medical record evidence 
that establishes a pre-existing scar at service entrance; the 
absence of service medical or personnel record evidence of a 
facial injury or traumatic injury resulting in scarring; the 
absence of any contemporaneously reported history or 
complaints of facial scarring by the veteran during service; 
the absence of post-service history, complaints, findings, or 
treatment of a facial scar; and the absence of any convincing 
or corroborating details of such a generalized assertion.  

The veteran's assertion of combat with the enemy in service 
are outweighed by the absence of any service personnel record 
evidence or service medical record evidence of such combat, 
including an alleged shrapnel wound injury due to combat.  
For this reason, the Board finds that the veteran did not 
engage in combat with the enemy during service, and need not 
reach the question of whether a purported facial injury 
during combat is "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. § 
1154(b). 

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for a facial scar, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

C.  Fungal Infection of the Feet

The veteran claims that he has suffered from a fungal 
infection on his feet since his military service.  The 
veteran's service medical records reflect some treatment in 
service in August 1963 for exfoliative dermatitis and tinea 
versicolor, and in September 1963 for an abscess of the left 
foot.  

His wife submitted a statement also noting that, since his 
military discharge, he has sought continuous medical 
treatment since service for his feet.  The veteran's post-
service medical records show a history and treatment for a 
diagnosis of bilateral tinea pedis.  

In June 2007, the VA examiner diagnosed tinea pedis, and 
offered the opinion the tinea pedis was as likely as not 
related to the jungle rot that the veteran suffered in 
service in Vietnam.  As there is no contrary evidence of 
record, the Board finds that service connection is warranted 
for fungal infection of the feet (tinea pedis).  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the RO.  An 
additional letter was sent in June 2006 that reiterated all 
of the notice elements.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the June 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  
Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained the VA treatments records, and the 
veteran was afforded VA medical examinations and medical 
opinions in June 2007 regarding the claims for service 
connection for type II diabetes mellitus and service 
connection for fungal infection of the feet.  With regards to 
the facial scar claim, a medical examination and opinion is 
not necessary.  Absent a minimal showing by competent 
evidence that a causal connection between a current 
disability and military service exists, VA has no duty to 
obtain a medical opinion.  Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 
516 (2004).  In this case, the more relevant evidence is that 
evidence that would show aggravation of pre-existing facial 
scar in service.  As the weight of the evidence, including 
medical evidence, in fact shows no aggravation of a scar in 
service, no VA examination and medical opinion is needed 
because there was no in-service injury or aggravation to 
which any currently diagnosed facial scar could be related.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


ORDER

Service connection for type II diabetes mellitus is granted.

Service connection for a facial scar is denied.

Service connection for fungal infection of the feet (tinea 
pedis) is granted.


REMAND

In the opinion of the Board, additional development is 
necessary in this case.  In the June 2006 remand, the Board 
requested a medical opinion regarding the bilateral 
peripheral neuropathy and the erectile dysfunction.  The 
veteran was afforded a VA examination in June 2007; however, 
because the June 2007 VA examiner could not say whether the 
veteran suffered from type II diabetes mellitus, he found the 
conditions were not related to service.  Given that the Board 
has resolved all doubt in favor of the veteran and granted 
service connection for type II diabetes mellitus, an 
additional VA examination is necessary, with medical nexus 
opinions that are based on an accurate history, before 
adjudication of the secondary service connection claims for 
bilateral peripheral neuropathy and erectile dysfunction can 
proceed.

Accordingly, the issues of secondary service connection for 
bilateral peripheral neuropathy and erectile dysfunction 
(secondary to service-connected diabetes mellitus) are 
REMANDED for the following actions:

1.  The veteran should be scheduled for 
an examination in order to ascertain the 
nature of his bilateral peripheral 
neuropathy and erectile dysfunction.  The 
claim's folder and a copy of this remand 
should be made available to the examiner 
for review, following which the examiner 
should render an opinions: 

A) Is it at least as likely as not (50 
percent probability or more) that any 
current bilateral peripheral neuropathy 
and/or were caused or aggravated by the 
service-connected type II diabetes 
mellitus?

B) Is it at least as likely as not (50 
percent probability or more) that any 
current erectile dysfunction was caused 
or aggravated by the service-connected 
type II diabetes mellitus?

All findings and conclusions should be 
affirmatively stated and explained, and a 
complete rationale for any opinion 
expressed should be included in the 
examination report. 

2.  Following completion of the 
foregoing, the RO should readjudicate the 
claims of service connection for 
bilateral peripheral neuropathy and 
erectile dysfunction (as secondary to 
service-connected diabetes mellitus).  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC), and should be allowed an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear and participate in a VA 
examination may result in denial of the claim.  38 C.F.R. 
§ 3.655 (2007).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


